NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2009-3170


                                   SCOT R. WINLOCK, SR.,

                                                             Petitioner,

                                             v.

                      DEPARTMENT OF HOMELAND SECURITY,

                                                             Respondent.


        Morris E. Fischer, Law Office of Morris E. Fischer, of Bethesda, Maryland, for
petitioner.

      Hillary A. Stern, Senior Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With her
on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Martin F. Hockey, Jr., Assistant Director.

Appealed from: Merit Systems Protection Board
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2009-3170

                             SCOT R. WINLOCK, SR.,

                                             Petitioner,

                                        v.

                    DEPARTMENT OF HOMELAND SECURITY,

                                             Respondent.


                                Judgment

ON APPEAL from the Merit Systems Protection Board

in CASE NO. DA0752080261-I-1.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, CLEVENGER, and LINN, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R. 36


                                      ENTERED BY ORDER OF THE COURT




DATED: April 9, 2010                   /s/ Jan Horbaly
                                      Jan Horbaly, Clerk